Citation Nr: 1100325	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-35 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2010) for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to July 1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant is his surviving spouse.

The Appellant testified at a Central Office hearing before the 
undersigned Acting Veterans Law Judge in March 2009.  A 
transcript of the hearing is associated with the claims file.  In 
May 2009, the Board remanded this case for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2006 from congestive heart 
failure; atrial fibrillation was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause.  

2.  The competent evidence of record shows that the Veteran's 
death was not due to carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on the 
part of VA providers, nor was it the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for the cause of the Veteran's death have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In this case, the appellant was furnished a notice letter in 
August 2007, prior to the appealed rating decision.  In this 
letter, the RO informed her that her claim would be substantiated 
by evidence showing that the Veteran died as a result of 
undergoing VA hospitalization, medical or surgical treatment, 
examination, or training and that the death was the direct result 
of VA fault such as carelessness, negligence, lack of proper 
skill, or error in judgment or not a reasonably expected result 
or complication of the VA care or treatment or the direct result 
of participation in a VA Vocational Rehabilitation and Employment 
or compensated worth therapy program.  Any deficiencies of 
notification as to information about disability evaluations or 
effective dates are not prejudicial, as the underlying 
compensation claim is being denied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. § 3.103(c)(2) requires that the Acting Veterans Law 
Judge (AVLJ) who chairs a hearing fulfill two duties to comply 
with the above the regulation.  These duties consist of (1) the 
duty to fully explain the issues, and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the AVLJ noted that basis of the prior 
determination and noted the element of the claim that was lacking 
to substantiate the claim for benefits.  Specifically, the AVLJ 
asked questions to elicit details regarding the alleged incident 
of negligence including the date.  In addition, the AVLJ sought 
to identify any pertinent evidence not currently associated with 
the claims folder that might have been overlooked or was 
outstanding that might substantiate the claim, including the 
relevant VA and private medical records relating to the incident 
described.  Moreover, neither the Appellant nor her 
representative has asserted that VA failed to comply with 38 
C.F.R. § 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claim and the 
appellant, through her testimony, demonstrated that she had 
actual knowledge of the elements necessary to substantiate her 
claim for benefits in that she focused on the incidents of 
alleged VA negligence and spoke of the relationship between the 
halting of blood pressure medication in the mid-1980's and the 
Veteran's death.  As such, the Board finds that, consistent with 
Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) and that the Board can adjudicate the claim based 
on the current record.

In May 2009, the Board remanded this claim to identify and obtain 
additional treatment records, including earlier VA treatment 
records and private records.  In a July 2009 letter, the RO 
requested that the appellant submit or identify any additional 
private medical records.  To date, no additional records have 
been identified or submitted, and in a March 2010 SSOC response, 
the appellant indicated that she had no other information or 
evidence to submit.  Also in compliance with this remand, VA sent 
a request to VAMC Martinsburg in July 2009 requesting any and all 
additional VA treatment records, particularly those dated in the 
1980s.  In response, the VAMC submitted records dated from 
November 1986 to November 2003 and noted that there were no 
records from the 1980s available.  The Board notes that in so 
stating, the respondent overlooked some records from the late 
1980s; however this statement is taken to mean that all available 
records were submitted, and no earlier records exist.  Thus, VA 
has complied with the May 2009 remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
appellant's claim.  The claims file contains service treatment 
and post-service medical records.  The Board has also obtained a 
Veterans Health Administration (VHA) opinion that is fully 
adequate for the purposes of addressing the etiology questions 
raised by this case.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The records of the VA treatment and subsequent 
hospitalization in the mid 1980s have not been located and the 
appellant stated in her November 2010 letter that the private 
hospital has since burned down and all medical records were lost.  
Despite this, the VHA opinion considered those events, as 
described by the appellant, prior to offering an opinion.  
Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, 
entitlement may be established on the basis of a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
providers.  But see generally Brown v. Gardner, 513 U.S. 115 
(1994) (for claims filed prior to October 1, 1997, a claimant is 
not required to show fault or negligence in medical treatment).  
Second, entitlement may be established on a showing of an event 
not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability or death.  Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran has 
an additional disability or died does not establish cause.  
38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the Veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2).

In this case, the Veteran died in September 2006 at the age of 
84.  The Veteran's death certificate lists congestive heart 
failure as the immediate cause of death, with atrial fibrillation 
listed as a significant condition contributing to death but not 
resulting in the underlying causes.  No autopsy was performed.

The appellant has asserted that a VA doctor advised the Veteran 
to stop his blood pressure medication in the mid-1980s and that 
he was admitted to a private hospital with atrial fibrillation 
for the first time less than two days later.  The appellant 
reported that a physician at the private hospital informed her 
that the Veteran should have been slowly weaned off of the blood 
pressure medication and that the sudden stop of the medication 
caused his atrial fibrillation.  Moreover, the appellant 
contended that the atrial fibrillation led, in part, to the 
Veteran's death and was the result of the VA doctor's negligence 
in taking him off of the blood pressure medication in the mid-
1980s.  

Records from the private hospital that the appellant identified are 
unavailable.  VA medical center (VAMC) records reflect a diagnosis of 
hypertensive cardiovascular disease and a finding of irregular heart 
rhythm in November 1986.  A March 1987 treatment record indicates a 
diagnosis of hypertension.  A June 1987 record indicates increased 
systolic pressure with blood pressure at 160/70, a non-enlarged 
heart, and regular heart rhythm.  Hypertension was diagnosed and 
treated with Dyazide.  Hypertension was noted in a December 1987 
record where blood pressure was 180/80, and there was an indication 
that the prescribed medications were continued.  A record from June 
1988 indicates that the Veteran denied any problem and stated that he 
had been skipping Dyazide.  Blood pressure was recorded as 120/70 and 
described as "still good."  The doctor indicated "will discontinue 
Dyazide."  In December 1988, blood pressure was 152/72, and 
hypertension was diagnosed.  A March 1989 treatment record reflects a 
diagnosis of hypertension, renewal of medications, and blood pressure 
of 140/80.  A record from June 1989 shows a diagnosis of 
hypertension, which was regulated, and blood pressure of 140/68.  A 
December 1989 record indicates a diagnosis of hypertension and 
continuation of regular medications.  Subsequent VAMC treatment 
records up until the Veteran's death show treatment of hypertension 
controlled with medication and diet.  An April 1997 treatment note 
reflects that the use of Coumadin was initiated in November 1992 for 
treatment of atrial fibrillation, and treatment records from 2005 and 
2006 indicate that the Veteran and his spouse were insistent on using 
Coumadin and understood the risks associated.  

In August 2008, a VA cardiologist found, after reviewing the 
claims file and the computer records of the Veteran's treatment, 
that there was no evidence that the cause of the Veteran's death 
was due to carelessness, negligence, lack of proper skill, error 
in judgment or similar incident of fault on the part of VA in 
furnishing his hospital care or surgical treatment.  The 
rationale given for this opinion was that the Veteran was an 
elderly, terminally ill gentleman in hospice care who died of 
congestive heart failure.  The cardiologist also noted that the 
Veteran had been discharged in June 2005, more than a year prior 
to his death, and the record indicated  no evidence of negligence 
on the part of the VA.  

In July 2010, the Board requested a VHA opinion regarding the 
likelihood that the Veteran's death was due to carelessness, 
negligence, lack of proper skill, error in judgment or similar 
incident of fault on the part of VA or an event not reasonably 
foreseeable.  The medical expert was asked to review the claims 
file and to specifically respond to the appellant's contention 
that a change in the Veteran's medication, advised by VA, led to 
atrial fibrillation and ultimately resulted in his death.  In 
response, a VA cardiologist submitted a detailed opinion.  The 
cardiologist found no evidence of improper care or treatment by 
the VA with regard to the Veteran's hypertension and atrial 
fibrillation.  Specifically, the record showed that the Veteran's 
blood pressure was at times well-controlled and at times not.  He 
also admitted to occasional medical noncompliance.  However, 
there is no record of a VA practitioner stopping medical therapy, 
and the Veteran subsequently developing atrial fibrillation.  The 
cardiologist further noted that, even supposing that the 
undocumented stoppage of antihypertensive therapy by a VA 
practitioner occurred, it would be extremely unlikely that any 
such event would have anything but the shortest term consequences 
and would certainly have no effect on outcomes years later.

Overall, there is no competent evidence of record to support the 
conclusion that any incident of VA treatment resulted from 
showing of carelessness, negligence, lack of proper skill, error 
in judgment, or a similar instance of fault on the part of VA 
providers; or that such death resulted from an event not 
reasonably foreseeable.  Indeed, the aforementioned VA opinions 
indicate the contrary.  

The Board has considered the appellant's own opinion.  The 
appellant may well have observed certain symptom changes in the 
Veteran as a result of claimed medication changes.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, even 
a finding of causation due to VA treatment (or lack thereof) is 
insufficient to support this claim.  Instead, there must be 
evidence of carelessness, negligence, lack of proper skill, error 
in judgment, or a similar instance of fault on the part of VA 
providers; or a causal event not reasonably foreseeable.  A 
competent opinion as to those criteria requires a showing of 
medical training, credentials, or other expertise that the 
appellant has not been shown to possess.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"); 38 C.F.R. § 
3.159(a)(2).  Accordingly, the appellant's lay opinion lacks 
probative value and is substantially outweighed by the 
aforementioned VA opinions.

The Board is empathetic to the appellant in view of the death of 
the Veteran.  However, 38 U.S.C.A. § 1151 contains very specific 
criteria, going well beyond the basic question of a medical 
nexus, that have not been met in this particular case.  
Accordingly, the preponderance of the evidence is against the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 for 
the cause of the Veteran's death, and the claim must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the Veteran's death is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


